Citation Nr: 1113290	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-14 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a disability manifested by blood in the stool.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985.  He had an additional 22 years of service in the Reserves, which included periods of inactive duty for training, active duty for training, and special active duty.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims enumerated above.  

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

In written correspondence and in July 2010 testimony before the Board, the Veteran asserted that he was entitled to service connection for hypertension, bilateral hearing loss, a left knee disability, and a disability manifested by blood in the stool, as a result of his military service.  He acknowledged that none of these disabilities were present at the time he was separated from active service in August 1985.  With the exception of the claims of entitlement to service connection for bilateral hearing loss and the left knee disability, he does not, however, contend that he is entitled to service connection for these disabilities as a result of his period of active duty from August 1982 to August 1985.  Rather, he contends that these disabilities were incurred as a result of his 22 years of service in the Reserves following his August 1985 separation from service.  

In first addressing his claim of entitlement to service connection for bilateral hearing loss, the Veteran asserts that his hearing loss developed as a result of sustained exposure to loud noises associated with his active service duties as an infantryman and his Reserve duties as a drill sergeant.  He additionally asserts that he was initially diagnosed with hearing loss while on active duty training or special active duty in February 1997, weighing in favor of a grant of his claim.  In this regard, a February 1997 record shows that the Veteran had hearing loss.  The Board notes that in comparing the subsequent Reserve service records, March 2002 results of audiometric testing show worsening as compared to results from January 2002.

The Veteran also asserts that he was initially diagnosed with hypertension while on active duty training or special active duty in 2002.  In this respect, a January 2002 record shows that the Veteran reported that he had had recurring elevated blood pressure readings, and that he was currently being followed by a physician, for whom he was keeping a two-week blood pressure log.  He was assessed with hypertension.

The Veteran also reported having noticed blood in his stool in January 2002.  It is unclear whether he is reporting having experienced this for the first time during a period of active duty training or special active duty, or whether he experienced an exacerbation of this problem during his service in the Reserves.  The complete records of his treatment in the Reserves have not been associated with the claims file.  To the extent that any additional records obtained may be helpful in deciding this claim, or any other of the claims, they should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

At his July 2010 hearing before the Board, the Veteran submitted records associated with his service in the Reserves which demonstrate that from May 1996 to May 1997, he had 32 active duty points.  He explained that the 32 points corresponded with 14 days of active duty training, and 18 days of special active duty.  He had 48 inactive duty points for the same time period.  For the period from May 2001 to May 2002 he had 31 active duty points.  He explained that the 31 points corresponded with 14 days of active duty training, and 17 days of special active duty.  He had 51 inactive duty points for the same time period.  The specific dates on which the Veteran served for active duty training or special active duty purposes, however are not clear from the records he submitted.  As the type of duty the Veteran was serving at the time of his diagnoses of hearing loss and hypertension is determinative of his entitlement to service connection, on remand, the precise dates of his active duty training, and special active duty must be obtained.

The Board also concludes that an examination and etiological opinion are required with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, as he was also exposed to loud noise as a result of his service duties from August 1982 to August 1985.   As the Veteran's active service duties were consistent with exposure to noise and a VA examiner has not yet had the opportunity to review the Veteran's claims folder and render an opinion as to whether the Veteran's hearing loss is related to acoustic trauma in service, and such a relationship is unclear to the Board, the Board finds that a remand is in order.

Similarly, an examination is necessary with respect to the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran contends that his current left knee disability is the result of his active service.  Alternatively, he alleges that the disability is related to his service-connected right knee disability, in the sense that his right knee disability has aggravated or permanently worsened his left knee disability.  Although the Veteran was provided with a VA examination of his left knee in March 2005, the examiner addressed only whether the current disability was related to the left knee injury the Veteran sustained during active service.  The failure to address whether the left knee has been aggravated by the service-connected right knee, or whether the Veteran's service in the Reserves resulted in an aggravation of a pre-existing disability, renders the March 2005 report of examination inadequate, requiring a remand for an additional examination.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination is additionally inadequate because appropriate diagnostic testing was not conducted.  The report of examination shows that an MRI was needed but was not undertaken 
  
Lastly, on remand, records of VA treatment dated after January 2008 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to verify the dates of the Veteran's periods of active duty for training, special active duty, and inactive duty training in the Reserves for the periods from May 1996 to May 1997, and from May 2001 to May 2003.  Also request that a search be conducted for all service treatment records pertaining to the Veteran, to include during his Reserve service.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Obtain and associate with the claims file records from the VA Medical Center in Shreveport, Louisiana, and from the outpatient clinic in Monroe, Louisiana, dated from January 2008 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folder.


3.  After the actions in paragraphs (1) and (2) above, have been completed, and any additional records have been associated with the file, please schedule the Veteran for an audiological examination for the purpose of ascertaining the current nature and severity of his bilateral hearing loss.  The examiner should review the claims folder and should note that review in the report.  The examiner should answer the following questions, and provide a complete rationale (supported by the record) for any opinions reached:
      
(a) Please provide an opinion as to whether the Veteran currently has hearing loss;
(b) Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any hearing loss is causally related to the Veteran's period of active service, including exposure to hazardous noise during that service, to his duties as a drill sergeant during his 22 years of service in the Reserves, or whether an alternative etiology is more likely (the examiner should specifically address the Veteran's report of his hearing loss having first manifested during his service in the Reserves).
(c)  Please offer an opinion as to whether any pre-existing hearing loss was aggravated or permanently worsened as a result of his service in the Reserves.  In this regard, the examiner should discuss the March 2002 results of audiometric examination, which show worsening as compared to the results of testing undertaken in January 2002.   

4.  After the actions in paragraphs (1) and (2) above, have been completed, and any additional records have been associated with the file, please schedule the Veteran for a joints examination for the purpose of ascertaining the etiology of his left knee disability.  The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner must provide the rationale for the opinions provided.  After affording the Veteran an MRI and X-ray examination of the left knee, the examiner should answer the following questions, and provide a complete rationale (supported by the record) for any opinions reached:

(a)  Whether there is a current left knee disability. 
(b) If there is a current left knee disability, please opine as to whether it is as likely as not (50 percent probability or greater) that any current disorder of the left knee is related to the Veteran's period of active service?  In answering this question, the examiner should discuss the in-service injury and the Veteran's competent reports of continuity of symptomatology.  
(c) If the left knee disability is not found to be related to the in-service injury, the examiner should state whether the disability is related to his service in the Reserves.  In this regard, the examiner should specifically address the Reserve records showing that the Veteran complained of bilateral knee pain on numerous occasions and opine as to whether the Veteran's current left knee disability is related to the grinding of the left knee noted on examination in July 2002.  The examiner should also state whether the current disability was the result of an injury sustained while on duty in the Reserves, or whether the disability pre-existed his Reserves service.  
(d) If the disability pre-existed the Veteran's Reserves service, the examiner should opine as to whether the disability clearly and unmistakably was not aggravated as a result of the Veteran's active duty training or special active duty.  
(e) Finally, the examiner should opine as to whether the left knee disability is proximately due to or has been chronically worsened by his service-connected right knee disability.

5.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




								(Continued on Next Page)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


